DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the April 27, 2020 office action, filed December 3, 2020 is acknowledged.
Any rejection of record in the previous office action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

Claim Status
	Applicant’s amendment filed on December 3, 2020 has been entered.  Claims 2, 8, 10-11, 17, and 19-92 are cancelled.  Claims 1, 3-7, 9, 12-16, 18, and 93-106 are pending.  Claims 1, 9, 13, and 93 are amended.  Claims 97-106 are new.  Claims 1, 3-7, 9, 12-16, 18, and 93-106 are currently under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 03, 2020 has been entered.
 
Note
	Please note that Khaleda Bhuiya Hasan is now the examiner of record.

Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, 9, 12-14, 16, 18 and 97-101 is/are rejected under 35 U.S.C. 103 as being  unpatentable over Bower et al. (US20130149742A1, published June 13, 2013, as cited in the IDS filed July 09, 2019; “Bower”), in view of Kato et al. (US 5,741,665, published April 21, 1998; “Kato”) and Berg et al. (US20090280529A1, published November 12, 2009, as cited in the IDS filed July 09, 2019; “Berg”).  This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite “high-throughput (HTP)” in line 1 and “wherein steps (a)-(c) are automated” in line 15.

However, Bower does not specially mention purifying homokaryotic transformants by performing selection and counter selection; and growing the purified transformants in media conducive to regeneration of the filamentous fungal cells.  Bower further does not specifically teach the high-throughput automation of the method for producing a genetically engineered homokaryotic filamentous fungal strain.
Kato teaches a method of producing a genetically engineered homokaryotic filamentous fungal strain comprising transforming filamentous fungal host cell with an expression system together with a construct that comprises a selectable marker, wherein the selectable marker may be an antibiotic gene, or replacing an endogenous gene that requires specific nutrient (see col.3, lines 35-65).  Kato teaches examples of useful nutrient requirements that may be used as selection marker includes 1) amino acids; 2) mixture of aromatic amino acids; 3) vitamins; 4) purine bases; 5) pyrimidine bases; 6) saturated fatty acids; 7) physiological important ions; 8) sugar alcohols; 9) other organic entities (see col.4, lines 1-40).  Kato gives an example ArgB+ gene from A. niger, of which strains lacking said gene expression is not able to grow on minimal medium but is able to grow on medium comprising arginine (see col.4, lines 44-53).  Kato teaches a more complex system involves selection based on inactivation of endogenous gene that confer susceptibility to poison such as mtr locus and pmb locus, such that only hosts of homokaryotic for transformation are selected (see col.4, lines 45-62). Kato also teaches double 
Berg teaches an improved method for producing a filamentous fungal strains transfection including: purifying transformants by performing selection and counter selection; and growing the purified transformants in media conducive to regeneration of the filamentous fungal cells (see paragraph [0001], [0033] and [0038]).  Berg teaches an embodiment of the invention is the use of two selection markers active in filamentous fungi which is applied to site directed integration with forward and reverse mode selection (see paragraph [0027]).  Berg also teaches steps may be performed in wells of a microtiter plate (see Figure 1, and paragraph [0041], example 1 and 2).  Berg further teaches a high-throughput system for generating thousands of fungal production strain through transformations in parallel (see paragraph [0020]).  Berg describes the handling of the microtiter plates and pipetting of solutions performed semi-automated and most preferably fully automated, thus as a robotic system, comprises processors by necessity to direct operations within microtiter plates or other target destinations (para [0031]).
It would have been obvious to an ordinary in the art to perform the steps of purifying homokaryotic transformants and growing purified transformants to regenerate the filamentous fungal cells following the transfection as taught by Bower because those are routine steps for obtaining a transformed filamentous fungal strain.  The ordinary artisan would have been motivated to perform selection and counter selection to select the homokarytic transformants based on the teaching from Kato, which demonstrates such selection in filamentous fungi is effective, and to select the transformants based on the teaching from Berg, which teach an prima facie obvious to an ordinary skilled in the art at the time the application was filed.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower, in view of Kato and Berg, as applied to claims 1, 5-7, 9, 12-14, 16, 18 and 97-101 above, and further in view of Hansen et al. (US 20160304905, published October 20, 2016, as cited in the IDS filed July 09, 2019; “Hansen”).
The teachings of Bower, Kato, and Berg have been discussed above. However, none of the references teaches transforming a library of different construct into the host fungal cell or generating fungal library by repeating transformation steps. 
Hansen teaches a method of site-specific chromosomal integration of a gene library in a filamentous fungal host cell and polynucleotide constructs intended for generating fungal library. Hansen teaches a method for creating a library of integrations in filamentous fungal host cells that each comprise a first different polynucleotide with a genetic control element that may be promoter or terminator (see paragraph [0002], [0027], [0037]-[0040]), and a selection marker for each fungal host cells (paragraph [0028]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application that the method rendered obvious by Bower, Kato, and Berg may be used to generate fungal host library as taught by Hansen.  The person of ordinary skill in the art would have been motivated to generate a library of host cells for selecting a host cell prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower, Kato, and Berg as applied to claims 1, 5-7, 9, 12-14, 16, 18 and 97-101 above, and further in view of Arras et al. (PLoS ONE (2016 Sep); 11(9): e0163049, as cited in the IDS filed July 09, 2019; “Arras”).
The teachings of Bower, Kato, and Berg have been discussed above. However, none of the references teaches using chemical inhibitors of non-homologous end joining (NHEJ).  
Arras teaches using chemical inhibitors of NHEJ increases targeted construct integration through homologous recombination (see Figure 2 and legend).  Arras teaches that chemical inhibitor avoids permanently disabling the NHEJ pathway when disruption of the pathway sometimes may be permanent (see page 10, last paragraph).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to use chemical inhibitor of NHEJ instead of disrupting endogenous NHEJ pathway to improve integration efficiency based on the teaching from Arras. The person of ordinary skill in the art would be motivated to improve the integration efficiency for the method taught by Bower, Kato, and Berg by using chemical inhibitors because they do not permanently damage the NHEJ machinery for the fungal host cell.  The level of skill in the art is high.  Absent evidence to the contrary, the skilled artisan would have a reasonable expectation of success applying chemical inhibitor as taught by Arras in the transforming process taught by prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claims 93, 95, and 102-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower, Kato, and Berg, and further in view of Nett et al. (WO 2009/085135; “Nett”).
The teachings of Bower, Kato, and Berg have been discussed above. However, none of the reference teaches that the first or second locus is a locus for a colorimetric marker.
Nett teaches a method of constructing mutant fungal and yeast strain that have altered ade1 and ade2 sequence using integrating vectors that comprises homology sequence with targets a particular location of the integrating site (see page 2, lines 29-37).  Nett teaches introducing selectable markers such as ADE, URA and LYS into said strains (see page 4, 2nd paragraph).  Nett teaches that the ADE1 and ADE2 gene has been cloned from various species of yeast and filamentous fungi, which encodes enzymes that are required for de novo purine nucleotide biosynthesis, wherein red pigment accumulates in mutant cells deprived of adenine (see page 15, 3rd and 4th paragraph).  Nett teaches that when the host cells are transformed with integration vectors encoding one or more desired glycoprotein and genes which complement the auxotrophic mutation, the mutant cell will provide a phenotype that is readily identifiable and selectable, pink/white color selection (see page 16, lines 1-5, and 16-25).
The obviousness of producing a genetically engineered homokaryotic filamentous fungal strain using selection and counterselection following high-throughput transformation based on combined teaching of Bower, Kato, and Berg has been discussed above.  The person of ordinary skill in the art before the effective filing date of the instant application would recognize that using a selection method involving a colorimetric marker such as ADE1 or ADE2 mutant would have further advantage because the phenotype would have been readily identifiable and selectable based on the teaching of Nett.  The level of skill in the art is high.  The skilled artisan would have a reasonable expectation of success to integrating a construct into a locus that prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower, Kato, Berg, and Nett as applied to claims 93 and 95 above, and further in view of Arras.
The teachings of Bower, Kato, Berg, and Nett have been discussed above. However, none of the references teaches using chemical inhibitors of non-homologous end joining (NHEJ).  Arras teaches using chemical inhibitors of NHEJ increases targeted construct integration through homologous recombination (see Figure 2 and legend).  Arras teaches that chemical inhibitor avoids permanently disable the NHEJ pathway when disruption of the pathway sometimes may be permanent (see page 10, last paragraph).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to use chemical inhibitor of NHEJ instead of disrupting endogenous NHEJ pathway to improve integration efficiency based on the teaching from Arras. The person having ordinary skill in the art would be motivated to improve the integration efficiency for the method taught by Bower, Kato, and Berg by using chemical inhibitors because they do not permanently damage the NHEJ machinery for the fungal host cell.  The level of skill in the art is high.  Absent evidence to the contrary, the ordinary artisan would have a reasonable expectation of success applying chemical inhibitor as taught by Arras in the transforming process taught by Bower. Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower, Kato, Berg, and Nett, as applied to claims 93 and 95 above, and further in view of Krijgsheld et al. (Studies in Mycology Vol. 74, pages 1-29, 2013; “Krijgsheld”).
A. niger aygA gene or homologues thereof.
Krijgsheld teaches Aspergillus genes involved in different developmental stages and their functions (see Table 2).  Krijgsheld teaches aygA gene from A. fumigatus is among a cluster of six genes that is involved in the production of the bluish-green pigment (see page 21, 2nd col., 2nd paragraph).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application that aygA and its homologue would have been a good candidate to serve as a selectable marker locus in filamentous fungi such as Aspergilli based on the combined teachings of Nett and Krijgsheld because mutant strains of Aspergillus can be used for producing transformants comprising integrating constructs that comprises genes to complement this locus for easy selection of transformant based on color detection which is readily selectable.  The level of skill in the art is high.  Absent evidence to the contrary, the skilled artisan would have a reasonable expectation of success to use aygA gene locus for integration and selecting homokaryotic transformants based on the combined teachings of Bower, Kato, Berg, Nett, and Krijgsheld. Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636